Case: 1:18-cv-01465 Document #: 130-1 Filed: 04/18/19 Page 1 of 10 PageID #:3410




                          Exhibit A




                                                     Def. Motion for Clarification, 1
Case: 1:18-cv-01465 Document #: 130-1 Filed: 04/18/19 Page 2 of 10 PageID #:3411




                                                     Def. Motion for Clarification, 2
Case: 1:18-cv-01465 Document #: 130-1 Filed: 04/18/19 Page 3 of 10 PageID #:3412




                                                     Def. Motion for Clarification, 3
Case: 1:18-cv-01465 Document #: 130-1 Filed: 04/18/19 Page 4 of 10 PageID #:3413




                                                     Def. Motion for Clarification, 4
Case: 1:18-cv-01465 Document #: 130-1 Filed: 04/18/19 Page 5 of 10 PageID #:3414




                                                     Def. Motion for Clarification, 5
Case: 1:18-cv-01465 Document #: 130-1 Filed: 04/18/19 Page 6 of 10 PageID #:3415




                                                     Def. Motion for Clarification, 6
Case: 1:18-cv-01465 Document #: 130-1 Filed: 04/18/19 Page 7 of 10 PageID #:3416




                                                     Def. Motion for Clarification, 7
Case: 1:18-cv-01465 Document #: 130-1 Filed: 04/18/19 Page 8 of 10 PageID #:3417




                                                     Def. Motion for Clarification, 8
Case: 1:18-cv-01465 Document #: 130-1 Filed: 04/18/19 Page 9 of 10 PageID #:3418




                                                     Def. Motion for Clarification, 9
Case: 1:18-cv-01465 Document #: 130-1 Filed: 04/18/19 Page 10 of 10 PageID #:3419




                                                     Def. Motion for Clarification, 10
